Citation Nr: 0320692	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  01-01 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder dislocation.

2.  Entitlement to a rating higher than 20 percent for 
chronic low back pain secondary to desiccated degenerative 
discs at L4-5 and L5-S1, with dorsal spondylosis and anterior 
marginal spurs from T2-11 and instability of the lumbar 
spine.

3.  Entitlement to a rating higher than 20 percent for 
chronic neck pain secondary to spondylosis at C5-6 and C6-7. 


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran served on active duty in the military from 
September 1976 until retiring in September 1997.  

In May 2000, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, denied the veteran's 
claim for service connection for residuals of a right 
shoulder dislocation.  However, the RO granted his claim for 
service connection for residuals of a cervical, thoracic, and 
lumbar strain-with loss of disc space at L4-5 and in the mid-
cervical area, but with no neurologic defect, and assigned a 
single collective rating of 10 percent.  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board), 
requesting service connection for his right shoulder and an 
initial rating higher than 10 percent for his cervical, 
thoracic, and lumbar disability.

In May 2001, after having him examined and considering 
additional medical evidence that he had submitted from his 
private doctors, the RO increased the rating for the 
veteran's cervical, thoracic, and lumbar disability.  The RO 
assigned a 20 percent rating for the functional impairment 
affecting the cervical segment of his spine, as well as a 
separate 20 percent rating for the functional impairment 
affecting the thoracic and lumbar segments.  And the RO 
assigned an effective date for the rating increase 
retroactive to the date of his initial claims.

The Board remanded these issues in December 2001.  The RO 
performed the requested development to the fullest extent 
possible and the matters have been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
veteran currently has residuals of a right shoulder 
dislocation.  

2.  The veteran's service connected chronic low back pain 
secondary to desiccated degenerative discs at L4-5 and L5-S1, 
with dorsal spondylosis and anterior marginal spurs from T2-
11 and instability of the lumbar spine is manifested 
primarily by radiological findings of mild dorsal spondylosis 
with a small anterior marginal spur from T2 to T11, 
desiccated degenerative disk at L4-S1 and painful motion, 
limitation of motion, and incapacitating episodes having a 
duration of less than 4 weeks.  

3.  The veteran's service connected chronic neck pain 
secondary to spondylosis at C5-6 and C6-7 is manifested 
primarily by radiological findings of degenerative disks and 
spondylosis at C5-6 and painful motion, limitation of motion, 
and incapacitating episodes having a duration of less than 4 
weeks.  


CONCLUSIONS OF LAW

1.  Residuals of a right shoulder dislocation were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.655(b) (2002).  

2.  The criteria for an initial evolution in excess of 20 
percent for chronic low back pain secondary to desiccated 
degenerative discs at L4-5 and L5-S1, with dorsal spondylosis 
and anterior marginal spurs from T2-11 and instability of the 
lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
Part 4, 4.71a, Diagnostic Code 5293, effective prior to and 
as of September 23, 2002.  

3.  The criteria for an initial evaluation in excess of 20 
percent for chronic neck pain secondary to spondylosis at C5-
6 and C6-7 are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
Part 4, 4.71a, Diagnostic Code 5293, effective prior to and 
as of September 23, 2002.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The July 2002 RO letter informed the veteran of the evidence 
needed to substantiate the claims.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded a VA examination 
in January 2001.  See 38 U.S.C.A § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Service Connection for Residuals of a Right Shoulder 
Dislocation

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Service medical records show that the assessment was right 
shoulder pain squeal to dislocation in November 1983.  A 
December 1999 post service private radiology report 
impression was old dislocation, or what appears to be an 
acromioclavicular separation of the right shoulder.  The 
veteran failed to report for the November 2002 VA 
examination.  When a claimant, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2002).  

There is no competent medical evidence of record linking the 
veteran's in-service right shoulder pain sequela to 
dislocation or to any current disability.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish  . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed.  
Cir. 1998); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Absent such evidence in this case, service-
connection for residuals of a right shoulder dislocation is 
not warranted.  

In reaching this decision the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the claim, this doctrine does not apply 
to the facts of this case.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Initial Evaluations 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App.  
202, 204-7 (1995).  

The RO granted the veteran's claim for service connection for 
residuals of a cervical, thoracic, and lumbar strain-with 
loss of disc space at L4-5 and in the mid-cervical area, but 
with no neurologic defect, and assigned a single collective 
rating of 10 percent in May 2000.  In May 2001, after having 
him examined and considering additional medical evidence that 
he had submitted from his private doctors, the RO increased 
the rating for the veteran's cervical, thoracic, and lumbar 
disability.  The RO assigned a 20 percent rating for the 
functional impairment affecting the cervical segment of his 
spine, as well as a separate 20 percent rating for the 
functional impairment affecting the thoracic and lumbar 
segments.  And the RO assigned an effective date for the 
rating increase retroactive to the date of his initial 
claims.

The Board notes that VA's criteria for evaluating 
intervertebral disc syndrome were revised, effective 
September 23, 2002, during the pendency of the veteran's 
appeal.  Where a law or regulation changes after a claim has 
been filed, but before administrative or judicial review has 
been completed, the version most favorable to the claimant 
generally applies.  Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCREC 3-2000 (Apr. 10, 2000).  The RO has considered the 
veteran's low back disorder under both the former and revised 
criteria, so he is not prejudiced by the Board doing the 
same.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) was evaluated as follows under 38 C.F.R. 4.71a, 
Diagnostic Code 5293:

A 20 percent rating was warranted if it was moderate with 
recurring attacks.  A 40 percent rating was warranted if it 
was severe, manifested by recurring attacks, with 
intermittent relief.  And a 60 percent rating was warranted 
if it was pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the disease disc, with 
little intermittent relief.  Id.

In comparison, the revised criteria for rating IDS, effective 
September 23, 2002, appear at 67 Fed. Reg. 54345-54349 
(August 22, 2002), and are as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months warrant 60 percent.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months warrant 40 percent.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrant 20 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

A.  Medical Evidence  

At the December 1999 private examination the veteran had 
diffuse trigger points noted in the cervical spine, mostly to 
the right paracervical and trapezius muscle area and also 
diffusely in the thoracic and lumbar spine.  Full range of 
motion was noted.  The veteran was able to get on and off of 
the table without problems.  Neurologically he was intact in 
the upper extremity with reflexes intact 2/3 at the triceps, 
biceps and brachioradialis.  Two-point discrimination was 4 
mm in all of his digits with 5/6 strength.  Full motion was 
noted in the left and right shoulder although the veteran had 
a very slight impingement sign on the right.  Sulcus and 
apprehension signs were negative.  The radiology impressions 
were cervical, thoracic and lumbar strain, chronic and loss 
of disc space L4-L5 and mid-cervical area with no neurologic 
deficit.  

A May 2000 private MRI impression was posterior osteophytes 
at the L4-L5 and L5-S1 levels with small paracetral 
herniation at the L4-5 level.  The remainder of the lumbar 
spine appeared within normal limits.  

The July 2000 private consultation revealed that specific 
muscle testing in the upper and lower extremities was 0/0, as 
was sensation throughout.  Reflexes were 0/0 in the upper and 
lower extremities.  There were no pathologic reflexes.  The 
tone was normal and there was no clonus.  The veteran's gait 
was normal.  He was able to walk on heels and toes and climb 
steps normally.  Tandem gait was normal.  Romberg's sign was 
negative.  There was no drift, tremor, truncal or 
appendicular ataxia.  Spinal range of motion was full.  There 
was no paraspinal muscle spasm.  There was no paraspinal 
tenderness.  There was no sciatic notch tenderness or 
tenderness over the greater trochanter.  Straight leg raising 
was negative bilaterally.  

At the January 2001 VA examination cervical spine flexion was 
25 degrees and extension was 20 degrees and the bilateral 
lateral flexion was 35 degrees and the bilateral lateral 
rotation was 35 degrees.  The lumbosacral spine and the 
thoracic spine flexion together were 70 degrees and the 
extension was 25 degrees and the bilateral lateral flexion 
was 30 degrees.  The bilateral lateral rotation was 35 
degrees.  The veteran expressed pain in the cervical spine at 
20 degrees of extension, 30 degrees of bilateral lateral 
flexion and bilateral lateral rotation.  The veteran also 
expressed pain in the lumbosacral spine at 70 degrees of 
flexion, 30 degrees of bilateral lateral flexion.  There was 
pain on prolonged sitting, standing and ending.  The right 
lower paraspinals were in spasm.  X-rays of the cervical 
spine showed degenerative disks and spondylosis at C5-6.  X-
rays of the thoracic spine showed mild dorsal spondylosis 
with a small anterior marginal spur from T2 to T11.  The x-
ray of the lumbosacral spine showed a desiccated degenerative 
disk at L4-S1.  There was instability of the lumbar spine.  

B.  Analysis

The Board has reviewed the evidence of record, both private 
and VA.  Clinical findings showed normal lower extremity 
motor and sensory status.  The evidence does not establish 
that the veteran had severe symptoms of intervertebral disc 
syndrome involving recurrent attacks with intermittent 
relief.  Hence, a rating higher than 20 percent for his for 
chronic low back pain secondary to desiccated degenerative 
discs at L4-5 and L5-S1, with dorsal spondylosis and anterior 
marginal spurs from T2-11 and instability of the lumbar spine 
or chronic neck pain secondary to spondylosis at C5-6 and C6-
7 was not warranted under Diagnostic Code 5293 effective 
prior to September 23, 2002.  

The evidence is unclear as to the exact number of 
incapacitating episodes per year caused by fatigability and 
back pain.  At the January 2001 VA examination the veteran 
reported that once or twice a week he had flare-ups and each 
time it would last 1-2 days.  He was admitted to the hospital 
twice with low back pain and received physical therapy for 
low back pain.  None of the evidence indicates that he missed 
up to 4 weeks of work due to those episodes or that he 
required bed rest or treatment by a physician for up to 4 
weeks per year due to those episodes in order to support the 
assignment of a 40 percent evaluation for the chronic low 
back pain secondary to desiccated degenerative discs at L4-5 
and L5-S1, with dorsal spondylosis and anterior marginal 
spurs from T2-11 and instability of the lumbar spine or 
chronic neck pain secondary to spondylosis at C5-6 and C6-7 
under Diagnostic Code 5293, effective as of September 23, 
2002.

Besides Diagnostic Code 5293, the Board has also considered 
other potentially applicable diagnostic codes for evaluating 
the veteran's neck and low back disorders.  The January 2001 
VA X-rays of the cervical spine showed degenerative disks and 
spondylosis at C5-6.  X-rays of the thoracic spine showed 
mild dorsal spondylosis with a small anterior marginal spur 
from T2 to T11.  The x-ray of the lumbosacral spine showed a 
desiccated degenerative disk at L4-S1.  Arthritis is rated on 
limitation of motion.  The evidence shows that at the 
December 1999 private examination the veteran had full range 
of motion and the July 2000 private consultation revealed 
that spinal range of motion was full.  A the January 2001 VA 
examination cervical spine flexion was 25 degrees and 
extension was 20 degrees and the bilateral lateral flexion 
was 35 degrees and the bilateral lateral rotation was 35 
degrees.  The lumbosacral spine and the thoracic spine 
flexion together were 70 degrees and the extension was 25 
degrees and the bilateral lateral flexion was 30 degrees.  
The bilateral lateral rotation was 35 degrees, evidencing no 
more than slight limitation of motion and warranting 
assignment of a 10 percent rating.  Hence, a rating higher 
than 20 percent already assigned for chronic low back pain 
secondary to desiccated degenerative discs at L4-5 and L5-S1, 
with dorsal spondylosis and anterior marginal spurs from T2-
11 and instability of the lumbar spine or chronic neck pain 
secondary to spondylosis at C5-6 and C6-7 is not warranted 
under Diagnostic Codes 5292.  

The July 2000 private consultation revealed that there was no 
paraspinal muscle spasm.  There was no paraspinal tenderness.  
There was no sciatic notch tenderness or tenderness over the 
greater trochanter.  At the January 2001 VA examination the 
veteran expressed pain in the cervical spine at 20 degrees of 
extension, 30 degrees of bilateral lateral flexion and 
bilateral lateral rotation.  The veteran also expressed pain 
in the lumbosacral spine at 70 degrees of flexion, 30 degrees 
of bilateral lateral flexion.  There was pain on prolonged 
sitting, standing and bending.  The right lower paraspinals 
were in spasm.  The 20 percent rating assigned takes into 
account any additional range of motion loss from pain, 
weakened movement, excess fatigability or incoordination of 
the low back.  Accordingly, an increased evaluation, based on 
pain or functional loss alone, is not warranted.  See DeLuca, 
supra, and 38 C.F.R. §§ 4.40 and 4.45.  

Additionally, the evidence shows that the veteran's chronic 
low back pain secondary to desiccated degenerative discs at 
L4-5 and L5-S1, with dorsal spondylosis and anterior marginal 
spurs from T2-11 and instability of the lumbar spine or 
chronic neck pain secondary to spondylosis at C5-6 and C6-7 
was manifested by painful motion and muscle spasm.  However, 
some lateral spine motion was preserved, and there was no 
listing of the spine or abnormal mobility with forced motion.  
Hence, a rating higher than 20 percent for his chronic low 
back pain secondary to desiccated degenerative discs at L4-5 
and L5-S1, with dorsal spondylosis and anterior marginal 
spurs from T2-11 and instability of the lumbar spine or 
chronic neck pain secondary to spondylosis at C5-6 and C6-7 
was not warranted under Diagnostic Code 5295.  

The evidence as a whole indicates that the current 20 percent 
evaluation for the veteran's chronic low back pain secondary 
to desiccated degenerative discs at L4-5 and L5-S1, with 
dorsal spondylosis and anterior marginal spurs from T2-11 and 
instability of the lumbar spine and the current 20 percent 
evaluation for chronic neck pain secondary to spondylosis at 
C5-6 and C6-7 best represents his disability picture.  38 
C.F.R. § 4.7.  The preponderance of the evidence is against 
the claim for an initial evaluation in excess of 20 percent 
for chronic low back pain secondary to desiccated 
degenerative discs at L4-5 and L5-S1, with dorsal spondylosis 
and anterior marginal spurs from T2-11 and instability of the 
lumbar spine and for chronic neck pain secondary to 
spondylosis at C5-6 and C6-7, and the claims are denied.  The 
benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against those claims.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49  
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Service connection for residuals of a right shoulder 
dislocation is denied.  

An initial evaluation in excess of 20 percent for chronic low 
back pain secondary to desiccated degenerative discs at L4-5 
and L5-S1, with dorsal spondylosis and anterior marginal 
spurs from T2-11 and instability of the lumbar spine is 
denied.

An initial evaluation in excess of 20 percent for chronic 
neck pain secondary to spondylosis at C5-6 and C6-7 is 
denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

